DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 04/18/2022, Applicant, on 10/03/2022.
Status of Claims
Claim 1 is currently amended. 
Claims 2-7 and 9 were previously presented. 
Claim 8 is original. 
Claims 1-9 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 6-8 “claims do not recite an abstract idea”
The Examiner respectfully disagrees.
The present claims recite a mental process because an ordinary skilled in the art can reasonably  access a specification of a control comprising required actions defining activities to be performed and/or conditions to be satisfied as part of the control and evidence to prove compliance comprising an itemization of evidence required to prove compliance for the control; analyze the specification of the control to determine evidence to be gathered, the evidence comprising information proving that the objective has been achieved; determine at least one source of operational data holding the evidence, the at least one source of operational data determined to be of interest based on an identity of the evidence to prove compliance extracted from the specification of a control; gathering evidence of compliance for the control based on the evidence in the at least one source of operational data; and analyze the evidence of compliance to determine whether there has been compliance with the control.
2) Regarding applicant’s arguments on pages 8-9 “claims contain additional elements that integrate them in a practical application and are considered significantly more than the recited abstract idea”
The Examiner respectfully disagrees.
The Examiner asserts that the additional elements in the claims “computer-implemented”, “via at least one processor of at least one computing device”, “storing the evidence of compliance in a storage in a blockchain”, and “accessing the evidence of compliance from the blockchain” are recited at a high level of generality and they do not integrate the claims into a practical application simply because the present claims do not improve any existing technology. The Examiner asserts that the present claims are nothing but automating a business process. Please Applicant’s arguments page 8 “This non-conventional process eliminates the need for manual auditing and overcomes the problems of conventional auditing approaches”. Further, the recited additional elements are not significantly more than the recited abstract idea because those generic computer elements are used as a too to apply the abstract idea.
In conclusion, the Examiner maintains the rejection of the pending claims under 35 USC § 101 in the present office action.
Response to Arguments - 35 USC § 102/3
The arguments have been fully considered and found to be persuasive.
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in independent claim 1, “analyzing the specification of the control to determine evidence to be gathered, the evidence comprising information proving that the objective has been achieved; determining at least one source of operational data holding the evidence, the at least one source of operational data determined to be of interest based on an identity of the evidence to prove compliance extracted from the specification of a control”, nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing., The pending claims 1-9 therefore are distinguished from the prior arts. 
In conclusion, the Examiner withdraws the rejections of the pending claims under 35 USC § 102/103 in the present office action.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-9 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-9 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of generating control compliance. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method, comprising: accessing a specification of a control comprising a data structure indicating a protocol to achieve an objective for an organization, wherein the specification of the control comprises required actions defining activities to be performed and/or conditions to be satisfied as part of the control and evidence to prove compliance comprising an itemization of evidence required to prove compliance for the control; analyzing the specification of the control to determine evidence to be gathered, the evidence comprising information proving that the objective has been achieved; determining at least one source of operational data holding the evidence, the at least one source of operational data determined to be of interest based on an identity of the evidence to prove compliance extracted from the specification of a control; gathering evidence of compliance for the control based on theevidence in the at least one source of operational data; and analyzing the evidence of compliance to determine whether there has been compliance with the control”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) because the element describe a process for generating control compliance and determine actions to be performed. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2-9 also recite certain methods of organizing human activity associated with commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) because the element describe a process for generating control compliance and determine actions to be performed. The claims also can be interpreted as a mental process because an ordinary skilled in the art can reasonably gather evidence of compliance based on specification and actions and determine compliance with the control. As a result, claims 2-9 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “computer-implemented”, “via at least one processor of at least one computing device”, “storing the evidence of compliance in a storage in a blockchain”, and “accessing the evidence of compliance from the blockchain”. When considered in view of the claim as a whole, the steps of “gathering” do not integrate the abstract idea into a practical application because “gathering” is an insignificant extra solution activity to the judicial. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-9 do not include additional elements that integrate the abstract idea into a practical application. Claims 2-9 includes additional elements that do not recite an abstract idea. The additional elements in the dependent claims include “processing system logs to extract the evidence or processing a stream of events” as in claim 4, “stored in the blockchain” as in claim 5, “hashed and/or encrypted prior to the storing” as in claim 7, “user interface” as in claim 9. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-9 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “computer-implemented”, “via at least one processor of at least one computing device”, “storing the evidence of compliance in a storage in a blockchain”, and “accessing the evidence of compliance from the blockchain”. The steps of  “gathering”  do not amount to significantly more than the abstract idea because “gathering”  is well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(ll). Further, The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-9 include additional elements beyond those recited by independent claims 1. The additional elements in the dependent claims include “processing system logs to extract the evidence or processing a stream of events” as in claim 4, “stored in the blockchain” as in claim 5, “hashed and/or encrypted prior to the storing” as in claim 7, “user interface” as in claim 9. The recited additional computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-9 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendments and arguments dated 10/03/2022 necessitated the reformulation of the 35 USC § 101 and the withdrawal of the 35 USC § 103 rejections.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623